Title: From Thomas Jefferson to Charles Willson Peale, 14 June 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


          
            Dear Sir
            Washington June 14. 04.
          
          I send you by this post the drawings for another Polygraph desk. I take for it’s foundation that I am now writing on, which is indeed very nearly perfect. wherever therefore I have not proposed an alteration, I wish the new one to be exactly as the old. I adopt exactly the same length & breadth of desk. the position of the writing machinery is left precisely the same, & the machinery itself. the changes are as follow. 1. the inkholders are moved a little higher up, and placed in a tray. 2. the desk is considerably shallower. this is an essential change for the better. 3. the drawers are consequently shallower, and that for the spare inkpot and pens is independant of the paper drawer. 4. the ledge or rule for holding a book is fixed more out of the way. 5. I propose that all the locks shall open with the same key. having a good desk before my eyes I have been able to draw the improved one without risking any imperfection, & would therefore now pray that the cabinet work may be done to a hair’s breadth according to my drawing. of yourself personally I have one favor to ask which is to be so good as to see to the perfect adjustment of the pens & writing machinery, as on that depends the whole value of the machine, and the one now desired being to go into the country where we have no workmen, any defect or failure in it will be irremediable. when done I will pray you to have it well packed in a box perfectly watertight (as it will be exposed in an open boat many days going up the river) and direct it to me to the care of Messrs. Gibson & Jefferson merchts. Richmond, shipping it for that place, & advising me of it, & to be done with as little delay as possible, that it may arrive at Monticello by the time I get there myself. I should be glad to have, in addition to the steel pens, cases for common pens which are best when one wishes to write fairer than common. Accept my friendly salutations & assurances of great esteem.
          
            Th: Jefferson
          
          
            P.S. after trial of the one now desired, I shall probably have occasion for one or two more.
          
        